estate of james a elkins jr deceased margaret elise joseph and leslie keith sasser independent executors petitioners v commissioner of internal revenue respondent docket no filed date d owned undivided fractional interests in works of contemporary art held in valuing certain of those fractional interests pursuant to sec_2703 we disregard d’s agreement by which he waived his right to institute a partition action with respect to some of the works_of_art and thereby relin- quished an important use of his fractional interests in those works held further the total fair_market_value of d’s interests in the art determined see sec_2031 donald frederick wood j graham kenney harry m rea- soner stacey n vu and juliana d hunter for petitioners warren p simonsen sharyn m ortega and susan s hu for respondent halpern judge by notice_of_deficiency issued to peti- tioners notice respondent determined an estate_tax defi- ciency of dollar_figure petitioners ms sasser and ms joseph are the coexecutors of the estate of james a elkins jr estate and are decedent’s daughters their brother james a elkins iii james iii who was also a coexecutor of the estate died on date less than a month after respondent issued the notice and will not be replaced as a verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner coexecutor the issue to be decided is the total fair_market_value of decedent’s undivided fractional interests in works_of_art which interests are includable in decedent’s gross_estate unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in which decedent died and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact residence when they filed the petition petitioners resided houston texas in the art decedent sometimes mr elkins and mrs elkins pur- chased works_of_art sometimes when referenced collec- tively art between and mr and mrs elkins pur- chased all works during their marriage the art became community_property under texas law the art principally consists of works of contemporary art the collection includes works by a number of famous artists including pablo picasso henry moore jackson pollock paul cezanne jasper johns ellsworth kelly cy twombly robert motherwell sam francis and david hockney both before and since decedent’s death on date valuation_date the art has been displayed primarily in decedent and mrs elkins’ family home and at the family office both in houston texas some works are at various other locations in the houston area or in one instance galveston texas those other locations are homes belonging to petitioners and to virginia arnold elkins the widow of james iii one work is on loan to the museum of fine arts houston none of the works have been sold since decedent’s death creation of fractional interests in the art the grit art on date mr and mrs elkins each created a grantor_retained_income_trust grit funded by each’s undi- vided interests in three of the works in the collection verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports a large henry moore sculpture a pablo picasso drawing and a jackson pollock painting grit art each trust was for a 10-year period during which the grantor retained the use of the transferred interests in the art at the conclusion of the 10-year period each grantor’s interests were to go to the elkinses’ three children which in effect would give them ownership of the grit art one-third each mrs elkins died on date before the expiration of the 10-year period of her grit pursuant to the terms of her grit her undivided interests in the grit art passed to mr elkins because mr elkins survived the 10-year term of his grit his original undivided interests in the grit art passed to his three children in equal shares so that each received interests in the grit art decedent retained the interests in the grit art that he received upon mrs elkins’ death which constitute part of his gross_estate decedent and the elkins children executed a lease agree- ment art lease covering two of the three works of grit art the picasso drawing and the pollock painting made effec- tive as of the 13th day of july the expiration date of decedent’s grit under the art lease the elkins children leased their combined interests in the two works to decedent in effect allowing him to retain year-round posses- sion of those works there was an initial lease_term with automatic extensions unless decedent opted out of an exten- sion which he never did section of the art lease provides in relevant part as follows sale lessors and lessee each agrees not to sell his or her percentage interest in any item of the leased artwork during the initial term or any additional term without the joinder of the parties to the art lease for the purpose of selling the item in its entirety section states that the lease and the parties’ rights duties and obligations under it may not be trans- ferred or assigned without the consent of all parties and that subject_to that restriction on assignment the lease shall be binding upon and inure to the benefit of lessors and lessee and their respective heirs representatives suc- cessor and assigns mr and mrs elkins partitioned their community_property interests in the grit art before creating the grits verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner the rent due under the lease was left blank in the original agreement and was not computed until date when deloitte llp made a determination of the appropriate monthly rental for the two works that determination resulted in a finding of rent due of dollar_figure for the period from date through the valuation_date the estate sought to deduct its payment of that amount to the elkins children on audit the parties agreed to reduce the amount of that deduction to dollar_figure the propriety of which is not at issue herein the disclaimer art under mrs elkins’ will her community_property interests in the other works_of_art passed outright to decedent mr elkins decided however to disclaim a portion of those interests equal in value to the unused unified_credit against estate_tax see sec_2010 available to mrs elkins’ estate so that the disclaimed portion could pass to the elkins children free of estate_tax on the basis of appraisals obtained by mrs elkins’ estate decedent disclaimed a interest in each of the works disclaimer art pursuant to mrs elkins’ will those fractional interests passed to the elkins children one-third each as a result each child received an interest in each item of the disclaimer art and the balance a interest in each item passed to decedent thus decedent retained a interest in each item of the disclaimer art his original interest plus the additional interest received from mrs elkins that he did not disclaim on date shortly after decedent executed his partial_disclaimer decedent and the elkins children entered into a cotenants’ agreement cotenants’ or original coten- ants’ agreement relating to the disclaimer art in relevant part the cotenants’ agreement provides as follows this agreement is made as of the 25th day of february by and among james a elkins jr margaret elise joseph james a elkins iii and leslie keith elkins hereinafter referred to individually as coten- ant and collectively as cotenants all of houston texas whereas each cotenant is the owner of an undivided_interest in each item of property described in exhibit a attached hereto and made a part hereof hereinafter all of such property or any part thereof shall be referred to as the property verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports whereas cotenants desire to clarify certain of their responsibilities and duties related to the use possession and care of the property now therefore in consideration of the above and of the mutual covenants contained herein cotetants hereby agree as follows beginning on the date of this agreement each cotenant shall have the right of possession dominion and control of each item of the prop- erty for a total number of days out of a twelve month period that is equal to his or her percentage interest in such item times the number of days in such twelve month period during a short calendar_year the number of days to which a cotenant is entitled to possession dominion and control of each item of the property shall be prorated each cotenant with respect to the exercise of his or her right of possession dominion and control shall request possession of an item of the property by giving days’ written notice of such request to the co- tenant in possession of such item the notice shall specify the number of days to which such cotenant is entitled to possession and the number of days remaining thereof during the twelve month period or a fewer number of months for a short calendar_year in the event of a conflict among the cotenants at any time as to which cotenant is entitled to possession of an item of the property cotenant james a elkins jr shall determine which cotenant is entitled to possession and the number of days remaining thereof the cotenant requesting possession the receiving cotenant of an item of the property shall be responsible for arranging and paying for the transport of such item to the receiving cotenant’s residence each cotenant shall be responsible to the extent of his or her percentage interest in the property for the cost of maintaining and restoring the property an item of the property may only be sold with the unanimous consent of all of the cotenants any net_proceeds from the sale of such item shall be payable to the cotenants in accordance with their respective percent- age interests in the property this agreement shall be binding on cotenants and on their respective heirs personal_representatives successors and assigns this agreement shall be governed and construed under the laws of the state of texas after decedent’s grit terminated on date the parties to the cotenants’ agreement amended it amended co- tenants’ agreement or when not differentiating between the original and amended agreements cotenants’ agreement effective as of that date by incorporating therein one of the three works of grit art the large henry moore sculpture that was not included in the art lease on february verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner the elkins children signed the amended cotenants’ agreement both for themselves and under a date power_of_attorney for decedent decedent’s will decedent’s will provides that his descendants inherit his personal and household effects which included his undivided fractional ownership interests in the art decedent’s resid- uary estate passed to the james a elkins jr and margaret w elkins family_foundation elkins foundation a bequest that entitles the estate to a charitable_contribution_deduction under sec_2055 the will provides that all estate_taxes plus any interest and penalties due by reason of decedent’s death but not including taxes due with respect to the assets in mrs elkins’ marital trust includable in decedent’s gross_estate under sec_2044 shall be charged against his resid- uary estate thus any additional estate_taxes payable by the estate as a result of this case will correspondingly reduce the distribution to the elkins foundation and the charitable con- tribution deduction with respect thereto decedent’s estate_tax_return petitioners timely filed a form_706 united_states estate and generation-skipping_transfer_tax return estate_tax_return on date in which they reported a federal estate_tax liability of dollar_figure schedule f other mis- cellaneous property not reportable under any other schedule included in decedent’s gross_estate hi sec_73 interests in the works of disclaimer art that were subject_to the original cotenants’ agreement valued at dollar_figure and hi sec_50 interests in the three works of grit art two of which remained subject_to the art lease on the valuation_date valued at dollar_figure those amounts were derived by first determining decedent’s pro_rata share of the fair_market_value of the art as determined by sotheby’s inc and then applying a combined fractional_interest_discount for lack of control and marketability as deter- mined by deloitte llp to those pro_rata share amounts the parties have stipulated a total undiscounted fair_market_value as of the valuation_date of dollar_figure for the dis- verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports claimer art and dollar_figure for the grit art a list of the works_of_art their status as grit art or disclaimer art and the stipulated fair_market_value of each work is attached to this opinion as appendix a notice in the notice respondent determined that decedent’s gross_estate included hi sec_73 interests in the disclaimer art at an undiscounted fair_market_value of dollar_figure and hi sec_50 interests in the grit art at an undiscounted fair_market_value of dollar_figure as alternative bases for his using undiscounted values of decedent’s fractional interests in the art in computing decedent’s taxable_estate respondent determined that the restrictions on the sale of art subject_to the cotenants’ agreement and fractional interests in art subject_to the art lease constituted an option agreement or other right to acquire or use such artwork at a price less than the fair_market_value and alternatively a restriction on the right to sell or use the decedent’s interest in such art- work so that pursuant to sec_2703 and respec- tively decedent’s interests in the art covered by those agree- ments should be valued without regard to those restric- tions the discounts used in calculating the fair_market_value of decedent’s fractional interests in the art are overstated and no discount is appropriate in addition because decedent’s will provided that all estate_taxes were to be paid out of his residuary_estate passing to the elkins foundation the notice reduces the deduction for the chari- table bequest to that foundation by the amount of the pro- posed estate_tax deficiency ie by the amount of additional estate_tax payable by the estate sotheby’s had derived a date-of-death fair_market_value of dollar_figure for the disclaimer art and dollar_figure for the grit art that amount i sec_73 of dollar_figure rather than of dollar_figure which is the parties’ stipulated undiscounted fair_market_value for the dis- claimer art thus the parties now appear to agree that the undiscounted fair_market_value of decedent’ sec_73 interests in the disclaimer art is dollar_figure of dollar_figure not the dollar_figure determined in the notice verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner petition in response to the notice petitioners timely filed the peti- tion in it petitioners in addition to assigning error to the deficiency determined by respondent seek a refund of estate_tax based upon the estate’s overvaluation of the art entitlement to a greater charitable_contribution_deduction than claimed on the return in an amount equal to the estate_tax refund arising out of its overvaluation of the art and entitlement to deductions for attorney’s accountant’s and appraisal fees and other administration_expenses in excess of the amounts estimated on decedent’s estate_tax_return petitioners’ experts in defense of their proposed discounts in valuing decedent’s fractional interests in the art petitioners offered the testi- mony of three expert witnesses david nash the first david nash has been an appraiser and seller of fine art for over years he worked at sotheby’s inc for years was a member of the irs art_advisory_panel and has appraised works for collectors and museums including the metropolitan museum of art the museum of modern art the art institute of chicago and the national gallery of art the court accepted mr nash as an expert in the art market the marketability of art and art valuation and we received his written report into evidence as his direct testi- mony in date before attempting to value decedent’s fractional interests in the art as of the valuation_date mr nash viewed each of the works in houston and met with the elkins children he came away from that meeting con- vinced that any buyer of decedent’s interests in the art would have to take into account the fact that the children whom he refers to as the other shareholders are committed to retaining the art in the family until the last shareholder dies he was asked to assess the marketability of decedent’ sec_4 the estate’s entitlement to an additional deduction for administration_expenses is not at issue herein verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports interest in each work rather than viewing the collection as a whole he states preliminarily that collectors museums dealers art funds and other investors or speculators constitute the categories of potential buyers for a work_of_art he describes auction houses as retailers on consignment not as pur- chasers he then considers each as a potential buyer of decedent’s fractional interests in the art his analysis is informed by the expert report submitted by william t miller discussed infra regarding the expense and likelihood of a successful partition action with respect to the works subject_to the cotenants’ agreement in general mr nash concludes that all categories of poten- tial buyers of fine art would demand steep discounts from pro_rata fair_market_value for decedent’s fractional interests in the art and that auction houses simply do not market frac- tional interests in fine art a fact that in and of itself would have a significant adverse impact on the marketability of decedent’s fractional interests mr nash reasons that a collector would be put off by the uncertainty of his ever being able to acquire the whole work potential disputes with the elkins children over periods of possession or alternatively over his right to sell a particular work and his recognition that probably there would be com- parable works by the same artist that he could purchase out- right mr nash states that the collector’s only motivation for buying a fractional interest in one of the works_of_art even at a steep discount would be the expectation or hope that the work is so desirable that it will increase in value over time and that eventually it will be possible to sell the whole or acquire all of the outstanding shares mr nash states that it is highly unlikely that a museum would pay anything close to the pro_rata value of the frac- tional share where they will never know if or when they will be able to obtain full control and that he did not know of any situation where a museum has ever paid for a fractional interest in a work_of_art or a collection with no assur- ance of ever acquiring full ownership he notes how- ever that it is common for two museums to jointly purchase a work or works_of_art and take turns exhibiting the work s in proportion to their interests he concludes how- ever that museums would not be interested in purchasing verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner joint_interests in art where the coowners would be the elkins children rather than another museum or institution mr nash similarly concludes that dealers investors and art funds would have little interest in buying decedent’s frac- tional interests mainly because of the difficulty in reselling them to collectors or museums and that the logistical dif- ficulties and potential litigation would also be unappealing he notes that it is common practice among dealers to jointly purchase artworks with the goal of reselling the works in their entirety but that because of the elkins children’s determined refusal to sell any of the works outside the family that option is essentially a nonstarter in this case mr nash summarizes the key factors making decedent’s fractional interests in the art unappealing to potential buyers as follows the inability to sell the art at auction houses the lack of exclusive possession and the inability to force a sale of the art without litigation against the elkins children as coowners possible litigation involving time of possession and proper care storage or transportation of the art and the difficulty or impossibility of insuring the pur- chased interest or using it as collateral for a loan nonethe- less he concludes that speculators would be willing to pur- chase decedent’s if appropriately dis- counted interests in determining the discounted fair_market_value of decedent’s fractional interest in each of the works_of_art mr nash divides those works into three categories which he identifies as categories i-iii category i consists of five works that he characterizes as highly desirable he states collectors dealers investors and museums might be willing to invest in those works due to their rarity and importance the five works range in stipulated fair_market_value from a high of dollar_figure million jasper johns’ figure to a low of dollar_figure million robert motherwell’s elegy to spanish republic and mr nash’s discounts from the pro_rata fair_market_value of decedent’s interests in those works are between and for two of the works mr nash determines a range of discounted val- ues for decedent’s fractional interests therein mark l mitchell is another continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports category ii consists of works for which according to mr nash alternate choices could be found and purchased outright noting that the artworks are good examples but not masterpieces by the artist and the artist’s reputation is more or less on the same level as in category i but will include some artists who might not be so internationally rec- ognized mr nash concludes that for those works a poten- tial buyer would demand a discount of approximately of the pro_rata value mr nash describes the remaining works which he places in category iii as not worth the risk at any level and he opines that a potential buyer would demand a dis- count of approximately of the pro_rata value so that a s a result these interests have only a nominal value in reaching that conclusion he notes that although the works have a real international value neither the works themselves nor their creators are in the masterpiece cat- egory he does single out five of the works as having rel- atively high underlying values but concludes that decedent’s fractional interests in them still had only nominal values because comparable works by the same artists were readily available in some cases for less money than the stipulated pro_rata fair market values of the examples contained in the elkins family collection on the basis of the foregoing mr nash finds the dis- counted fair_market_value of decedent’s interests in the art to be as follows category i category ii dollar_figure big_number of petitioners’ expert witnesses whose valuations of the works_of_art based in part on mr nash’s report are the valuations upon which peti- tioners rely herein for each of the two works for which mr nash deter- mined a range of values mr mitchell adopts the mean between the high and low ends of the range as mr nash’s discounted value of decedent’s in- terests mr nash list sec_1 of the works franz kline’s the hill as a category ii work on an exhibit listing and categorizing all works but he inexplicably omits that work from an exhibit separately listing the cat- egory ii works he does however state that interests are in category iii and because category i category ii and category iii works total the works under consideration we conclude that mr nash did in fact intend to include the kline in category ii verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner category iii big_number total big_number william t miller william t miller is licensed to practice law in texas and he has been a member of the texas bar since as an attorney he has been involved in a number of partition actions in texas and has had experience with receivers and agents for liquidating personal_property including works_of_art the court accepted mr miller as an expert on the nature procedure time and cost of partition actions litigated in the texas courts and received his written report into evi- dence as his direct testimony with modifications agreed to by the parties mr miller is of the opinion that in texas the right to partition is absolute and protected by statute but that it is also well settled that cotenants ‘may expressly or impliedly agree not to partition’ citation omitted he assumes for purposes of his report that paragraph of the cotenants’ agreement requiring unanimous consent of the coowners to the sale of any art is in essence an agreement not to partition that therefore the coowners impliedly waived their right under texas law to partition that that agree- ment under texas law would be binding on the coowners of the art but that a texas court would strike paragraph of the agreement which binds heirs personal_representatives successors and assigns to the terms thereof leaving the rest of the agreement intact as an invalid restraint on alien- ation alternatively he notes that the court might choose to reform paragraph so that it would terminate after a reasonable period of time eg the lives of the coowners mr miller opines that in any event the enforceability of the co- tenants agreement will be a litigated issue in the partition actions he does not view that fact as a material element however as regards the procedure time and costs of a partition action like mr nash mr miller was instructed that the interests in each work_of_art must be valued individually with the result that he assumes a separate partition action for each work to be the standard in deter- mining costs and attorneys’ fees verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports mr miller states that if the cotenants’ agreement is held to be enforceable any further partition action would be prohibited but he assumes for purposes of his report that it would be held to be unenforceable so that partition actions would proceed through a sale of the work_of_art he describes the various steps and procedures of texas partition actions and concludes that a partition by sale of the art with a division of the proceeds among the coowners is more likely than a partition in_kind which would involve a time-sharing agreement among the coowners because the latter would mean indefinite court supervision he posits that an adversarial partition action would culminate in a public or private sale of the art by a court-appointed receiver although the buyer of decedent’s fractional interests in the art would be subject_to the risk that his interest could be sold at a sheriff ’s sale which would substantially reduce the amount that might be recovered mr miller states that most likely any partition action with respect to the art would entail a two-step procedure a trial to determine the enforceability of the cotenants’ agreement whether partition by sale or in_kind is appro- priate the coowners’ interests whether the art is susceptible to partition and whether to appoint a receiver for any sale of the art followed by a second trial to deter- mine the terms of any proposed sale the property to be sold the method of sale and the distribution of proceeds among the coowners he opines that the first trial would take to months and the second an additional to months he states that both decisions would be appealable that each appeal could take an additional to months and that it was possible under texas law to suspend the sale of any piece of art subject_to litigation during the entire appeal process thus assuming appeals and worst case assuming an appeal of the first decision to the texas supreme court which could take an additional to months the entire process before the texas courts could take anywhere from to years for each partition action averaging years in duration mr miller limits that timeframe to litigation involving the more expensive works_of_art pro_rata value in excess of dollar_figure which would encompass of the works and of the works of cotenant art reasoning that a second appeal would not occur with respect to the less verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner valuable works pro_rata value below dollar_figure because litigation costs would exceed the values of the works for those works he estimates a timeframe of three to four years for each partition action mr miller estimates that a buyer of decedent’s fractional interest in any of the more expensive works would have dollar_figure in total legal and receiver fees in a partition action for a court-ordered sale of the works for works with a pro_rata fair_market_value between dollar_figure and dollar_figure mr miller reduces that amount to dollar_figure for the rest of the works he assumes fees equal to the pro_rata value of each work because no ‘willing buyer’ would expend more in litiga- tion than the value of the purchased fractional interest mr miller notes that there would be additional costs for sales commissions appraisal fees and auction house fees lastly mr miller assumes that a receiver would take possession of the art so that there would be additional costs for crating moving and storing the art as well as costs for insurance in summary mr miller assumes that for a hypothetical buyer instituting a partition action with respect to any one of the more valuable works_of_art in the elkins family collec- tion the total costs for legal fees and other expenditures could be anywhere from dollar_figure to over dollar_figure for jasper johns’ figure from trial through the appeal process mark l mitchell petitioners’ third and final expert witness mark l mitchell testified in his capacity as director of valuation services for clothier head p s of seattle washington he holds a b s and an m b a degree from southern meth- odist university and is experienced in providing valuation consulting services in litigation support situations including tax litigation he has testified on behalf of the commissioner and has completed numerous assignments in valuing intan- gible assets eg patents trademarks and trade names his work has included the valuation of assets where there was no active or regular market including the valuation of undi- vided interests in property but not including until this assignment on behalf of petitioners works_of_art the court verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports accepted mr mitchell as an expert in the valuation of undi- vided interests in personal_property and received the clothier head p s report prepared by mr mitchell in evidence as mr mitchell’s direct testimony mr mitchell states that in reaching his valuation conclu- sions he relied on mr nash’s report as the source for the stipulated undiscounted fair market values of the works_of_art and for insight into the potential market for the undi- vided interests and on mr miller’s report regarding parti- tioning rights and costs related to partition actions including costs associated with a legal challenge of the cotenants’ agreement his final valuation conclusions are based upon those two reports his analysis of the economics of the art market and his quantitative methodology mr mitchell states that unlike pure consumption or pure financial_assets art provides both a psychic and financial return to the investor and because of that an art buyer will accept lower financial returns including less liquidity and certain additional costs eg insurance maintenance than will buyers of pure financial_assets he reasons that that is truer of collectors than it is of speculators who do not seek a psychic benefit and therefore normally will pay less than collectors after describing the cotenants’ agreement and the nature of an undivided fractional interest in a work_of_art mr mitchell notes that the limitations that both have on the owner of an undivided_interest in any of the works subject_to the amended cotenants’ agreement eg lack of control limited use of the art as collateral the need for a lengthy and expensive partitioning process before any sale a limited market for such interests justify substantial discounts he also states that the absence of transaction data involving the fractional ownership of art does not suggest that dis- counts do not exist for undivided interests in art instead he views the circumstance as evidence that there are very few willing buyers of such interests not that there is a limited number of willing sellers mr mitchell states that there are two options for the holder of an undivided_interest in art holder to monetize his holding absent unanimous consent of all undivided_interest holders option a sale of his undivided_interest or option a successful partition action ultimately leading to a sale of verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner the work and pro_rata distribution of the proceeds among all interest holders according to mr mitchell under option the holder and the hypothetical willing buyer would consider a number of adverse factors in arriving at a price for the holder’s undi- vided interest in any one of the works_of_art subject_to the amended cotenants’ agreement including the need to obtain unanimous consent of all cotenants to sell the work_of_art limited possession of the art and hence reduced psychic ben- efit the cost of transporting the art from another cotenant joint responsibility for insurance maintenance or restoration costs with respect to the work_of_art and risk of damage to the art by other cotenants all of which would induce a prospective collector-buyer to demand a substantial return premium ie discount related to the reduction of both the buyer’s psychic and financial returns attributable to frac- tional ownership the need for an enhanced return premium would mean a substantial reduction in value from pro_rata fair_market_value the speculator-buyer’s exclusive reliance on marketability ie financial return means that his finan- cial return premium would be significantly higher than the collector’s with respect to option mr mitchell concludes that the dollar amount of any discount must exceed anticipated parti- tion litigation costs to make the investment worthwhile he also notes that because a partition action will most likely provide a strictly financial outcome share of proceeds of a court-ordered sale of the art the buyer will have abandoned any psychic benefit and therefore is necessarily a specu- lator not a collector in valuing decedent’s undivided_interest in each work_of_art mr mitchell assumes on the basis of the nash and miller reports that the other interest holders have no desire to sell the art so that under option the hypothetical buyer faces the prospect of holding a non-marketable interest indefinitely with no prospects for monetizing his interest and no ability to control decisions regarding the underlying art and under option he is in effect purchasing a litigation claim mr mitchell then notes that because art collectors do not purchase art with the primary intent to profit on a later sale thereof despite the greater volatility and risk associated verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports with art as compared with alternative investments eg government bonds or stock the financial returns on the former are generally lower than they are on the latter that apparent anomaly is explained by the psychic benefit that the art collector derives from the art on the basis of his analysis of the nash report the expected holding_period for the art rates of return data from various art research studies and anticipated inflation mr mitchell determines that an option hypothetical buyer of an undivided_interest in art would expect a nominal financial return for art in general of and in this case need an consumption return in order to compensate for diminished psychic benefit to that incremental return mr mitchell would add an increment to account for impaired market- ability and other risk factors he concludes that an assumed 10-year holding_period is a reasonable basis on which to assess discounts and in general would require an addi- tional rate of return resulting in a total required rate of return for the hypothetical option buyer return premium and financial return assuming a year holding_period for the purchased interest in the art mr mitchell modifies the overall rate of return he deems necessary for an option hypothetical buyer’s pur- chase of an interest in art subject_to the restrictions the buyer would face in this case in order to account for the varying quality of the works included in the elkins collection for that purpose he adopts mr nash’s division of those works into three categories relying on mr nash’s opinion of the category i works mr mitchell differentiates them from his baseline return esti- mates by reducing his return premium to for works by jackson pollock and henry moore and increasing it to for works by sam francis and robert motherwell and for a work by jasper johns he also reduces the required financial return for the johns work from to because of its fragile condition and the potential ill effects of shared ownership on such a work those adjustments result in an overall required rate of return for the pollock and the moore and an overall required rate of return for the other three category i works using those rates of return mr mitchell arrives at a discount from pro_rata fair_market_value for decedent’s interests in the pollock and the verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner moore a discount for decedent’s interests in the francis and the motherwell and a discount for decedent’s interests in the johns relying on mr nash’s description of the category ii works mr mitchell increases the return premium from to and the overall required rate of return from to resulting in a discount from pro_rata fair_market_value for decedent’s interests in the category ii works again relying on mr nash’s description of the remaining category iii works mr mitchell increases the return pre- mium to and reduces the financial return to resulting in an overall required rate of return and a discount from pro_rata fair_market_value for decedent’s interests in those works for option buyers mr mitchell relying on mr miller’s report factors in the added costs and anticipated duration of partition litigation and posits a required annual rate of return for all category i works except for the johns work and for five of the category ii works for the johns work mr mitchell posits an required rate of return again because of its fragility which he states would tend to make the issues with respect to shared ownership eg in- transit damage to the work more severe and the high cost of the investment on the basis of those required rates of return he computes the option discounts for the art as fol- lows for decedent’s interests in the category i works and five of the category ii works discounts ranging from to for his interests in the balance of the category ii works a discount of plus and for his interests in all category iii works a discount presumably on the theory that the costs of litigation would exceed the sale price of all category iii works finally mr mitchell selects the lesser_of the option versus option discounts as the appropriate discount for decedent’s interest in each work_of_art on the basis of those discounts he determines the discounted fair_market_value for decedent’s interest in each work_of_art mr mitchell finds the total discounted fair_market_value of decedent’s interests in the art to be as follows with respect to all but two of the works_of_art the option discount is lower verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports category i category ii category iii dollar_figure big_number big_number total big_number that total although greater than the dollar_figure total dis- counted fair_market_value computed by mr nash is much less than the dollar_figure total discounted value for decedent’s interests in the art reported on schedule f of decedent’s estate_tax_return it is the difference between that last amount and mr mitchell’s discounted total fair_market_value amount that constitutes the basis for the bulk of peti- tioners’ claim_for_refund in the petition the balance being attributable to the increase in the charitable_contribution_deduction arising by virtue of the refund relating to the estate’s alleged overvaluation of the art on its return a copy of mr mitchell’s table of all works_of_art the nash category of each work mr mitchell’s option and option discounts his concluded discount for each work and the resulting discounted fair_market_value of each is attached to this opinion as appendix b respondent’s experts karen hanus-mcmanus since karen hanus-mcmanus has been employed by jacqueline silverman associates inc associates as an associate appraiser before that she held several positions with the museum of contemporary art los angeles and since she has been an adjunct professor at the new york university school of continuing professional studies teaching a course entitled essentials of appraising for which she developed the course materials she has a b a degree in art history from the university of california los angeles and two m a degrees in art history and museum studies from syracuse university since her employer associates has specialized in the appraisal of modern and contemporary art preparing thousands of appraisals in numerous contexts including appraisals for estate_tax pur- poses donations to museums and legal disputes ms hanus- mcmanus has also conducted a study on secondary markets for fractional interests in art she is the sole author of her verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner written report in this case although she conferred with jac- queline silverman president of associates who edited proof- read and cosigned the report the court accepted ms hanus-mcmanus as an expert appraiser of modern and contemporary art and received her written report into evi- dence as her direct testimony ms hanus-mcmanus testified that the market for modern and contemporary art operates on two levels the primary market created by the artist or his or her agent and the sec- ondary market controlled by art galleries and dealers and auction houses on the basis of associates’ more than years’ experience observing the primary and secondary mar- kets for modern and contemporary art conversations with art gallery personnel dealers auction houses banks and art world professionals and her survey of art dealers and galleries in new york los angeles and other u s cities ms hanus-mcmanus concludes that there is no established marketplace for the sale of a partial interest in a work_of_art she notes that there are dealer-to-dealer sales of frac- tional interests in art in what she refers to as the wholesale market but that such a sale would be made in connection with an agreement between the dealers to sell the whole work at a profit and split the proceeds she further concludes that while there are sales of fractional interests in art they involve coowners who intend to sell or donate the entire work_of_art at a later date and therefore are not germane to the hypothetical sale of fractional interests in this case she admits however to having no experience with the buying or selling habits of pure speculators who deal in art without regard to its aesthetic quality john r cahill john r cahill is an attorney practicing in new york as a partner in the law firm lynn cahill more than of his practice is devoted to legal matters concerning clients involved in art including auction houses museums artists art galleries art collectors and dealers appraisers banks insurance_companies and foundations he represents clients in both litigation and transactional planning and counsels them on a variety of art-related matters he also chairs the art law committee of the new york city bar association verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports the court accepted mr cahill as an expert in art trans- actions and received his written report into evidence as his direct testimony on the basis of caselaw and his own observations of museum-related and commercial transactions involving joint_ownership of art mr cahill concludes in my opinion the sale restriction and related terms in the cotenant’s agree- ment amendment to cotenants agreement and art lease are not comparable to similar arrangements entered into by persons in arms length art market transactions i introduction opinion we must determine the fair_market_value of decedent’s interest in each of works_of_art for federal estate_tax pur- poses those interests were included in decedent’s gross_estate and reported on decedent’s estate_tax_return at a total value of dollar_figure on the basis of the expert testimony of three experts and in particular mr mitchell’s expert testi- mony petitioners now argue that that total value must be reduced to dollar_figure the parties have stipulated that the total undiscounted fair_market_value of the art on the valu- ation date was dollar_figure dollar_figure for the disclaimer art and dollar_figure for the grit art and respondent bases his proposed deficiency herein on his view that that undiscounted value to the extent it is allocable pro_rata to decedent’s interest in each of the works_of_art ie to the extent of of the disclaimer art or dollar_figure and of the grit art or dollar_figure a total of dollar_figure mr cahill’s conclusion supports respondent’s argument that the sale restrictions in the cotenants’ agreement and the art lease do not satisfy the requirements of sec_2703 that provision constitutes one of the three requirements of the sec_2703 exception to the application of sec_2703 which generally mandates that any restriction on the right to sell or use property be ignored in determining the value of any property for estate and gift_tax purposes see discussion infra petitioners concede that neither the cotenants’ agreement nor the art lease satisfies the sec_2703 exception therefore we agree with petitioners that mr cahill’s report is not germane to the issues in this case on brief respondent argues that the total stipulated fair_market_value of decedent’s interests in the art on the valuation_date is dollar_figure but given the parties’ stipulated agreement that the value of of the art verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner constitutes the value of decedent’s interests in the art for federal estate_tax purposes ii burden_of_proof in general a taxpayer bears the burden_of_proof rule a however sec_7491 shifts the burden_of_proof to the commissioner in certain situations if the taxpayer raises the issue introduces credible_evidence with respect to any factual issue relevant to ascertaining the proper tax_liability and demonstrates compliance with the applicable_requirements of sec_7491 the parties stipulate that the estate has satisfied the sec_7491 requirements and petitioners argue that through the expert testimony of messrs nash miller and mitchell and through ms sasser’s testimony they have pre- sented credible_evidence of value thereby shifting the burden_of_proof to respondent pursuant to sec_7491 because we base our decision regarding the value of decedent’s interests in the art upon a preponderance_of_the_evidence it is not necessary that we assign the burden_of_proof see eg 133_tc_340 124_tc_95 on that date was dollar_figure divided between dollar_figure for the grit art and dollar_figure for the disclaimer art the undiscounted fair_market_value of decedent’s interests in the art cannot exceed dollar_figure of dollar_figure or dollar_figure plu sec_73 of dollar_figure or dollar_figure therefore we view respondent’s argument for a greater stipulated value for decedent’s interests in the art presumably based upon the agent’s valu- ations on audit as an inadvertent oversight and we give it no credence see supra note although we agree with respondent that it is unnecessary to assign the burden_of_proof we reject respondent’s reliance on estate of jelke v commissioner tcmemo_2005_131 and cases cited therein vacated and remanded on another issue 507_f3d_1317 11th cir as requiring that result in those cases there was deemed to be no need to assign the burden_of_proof because the operative facts were fully stipulated and sup- plemented solely by expert witness testimony here there is disputed fact testimony furnished by ms sasser verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports iii law a general principles sec_2001 imposes a tax on the transfer of the tax- able estate of every decedent who is a citizen or resident_of_the_united_states sec_2031 provides the value of the gross_estate of the decedent shall be determined by including to the extent provided for in this part the value at the time of his death of all property real or personal tan- gible or intangible wherever situated fair_market_value is the standard for determining the value of property for federal estate_tax purposes 411_us_546 sec_20_2031-1 estate_tax regs defines fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts it then states that the fair_market_value of an item of property is not to be determined by the sale price of the item in a market other than that in which such item is most commonly sold to the public and that in the case of an item of property includ- ible in the decedent’s gross_estate which is generally obtained by the public in the retail market the fair_market_value of such an item of property is the price at which the item or a comparable item would be sold at retail the regu- lation requires that a ll relevant facts and elements of value as of the applicable_valuation_date shall be considered in every case the willing buyer and willing seller are hypo- thetical persons rather than specific individuals or entities and their characteristics are not necessarily the same as those of the actual buyer or seller see 94_tc_193 citing 658_f2d_999 5th cir the hypothetical willing buyer and seller are presumed to be dedicated to achieving the maximum economic advantage id b expert opinions in deciding valuation cases courts often look to the opin- ions of expert witnesses nonetheless we are not bound by the opinion of any expert witness and we may accept or verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner reject expert testimony in the exercise of our sound judg- ment 304_us_282 estate of newhouse v commissioner t c pincite although we may largely accept the opinion of one party’s expert over that of the other party’s expert see 74_tc_441 we may be selective in determining what portions of each expert’s opinion if any to accept 86_tc_547 finally because valuation necessarily involves an approximation the figure at which we arrive need not be directly traceable to specific testimony if it is within the range of values that may be properly derived from consideration of all the evidence estate of true v commis- sioner tcmemo_2001_167 citing 538_f2d_927 2d cir aff ’g t c memo aff ’d 390_f3d_1210 10th cir c sec_2703 as noted supra note sec_2703 provides that for estate and gift_tax purposes the value of any property is determined without regard to any restriction on the right to sell or use such property sec_2703 provides that sec_2703 does not apply to disregard a right or restric- tion if it meets certain requirements and petitioners con- cede that neither the cotenants’ agreement nor the art lease satisfies the sec_2703 exception thus the sec_2703 issue herein is whether the restrictions on transferability in the cotenants’ agreement and the art lease are restrictions on the right to sell or use property within the meaning of sec_2703 although the notice invokes both sec_2703 and as alternative bases for denying any discount in valuing decedent’s fractional interests in the art and although respondent generally invokes the application of sec_2703 he emphasizes the application of sec_2703 in fact because nei- ther the cotenants’ agreement nor the art lease provides an option agree- ment or other right to acquire property at a bargain price sec_2703 by its terms is inapplicable therefore the only sec_2703 issue for our de- cision is whether sec_2703 applies herein verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports iv summary of the parties’ arguments a respondent introduction respondent argues that no discount from the pro_rata fair_market_value of decedent’s interest in each of the works_of_art is warranted respondent sets forth two grounds for that argument the restrictions on sale in the cotenants’ agreement and the art lease are restrictions that must be disregarded under sec_2703 and because the proper market in which to determine the fair_market_value of fractional interests in works_of_art is the retail market in which the entire work consisting of all fractional interests is commonly sold at full fair_market_value a fractional interest holder being entitled to a pro_rata share of the sale proceeds is not entitled to any discount for his or her interest application of sec_2703 in support of the application of sec_2703 respondent states in view of the irrefutable evidence that the only way to sell a frac- tional interest in artwork is by selling the entire art by agreement or through a partition action filed with the court the only apparent reason for including the restriction on sale language in the cotenants’ agree- ment and the art lease agreement was to reduce the value of decedent’s retained fractional interests in the artwork as part of a plan to make a testamentary transfer of his remaining interests in the art- work to his children at a reduced transfer_tax rate-a purpose which sec_2703 was specifically intended to prevent respondent concludes that the restrictions on sale in para- graph of the cotenants’ agreement and section of the art lease are restrictions that are controlled by sec_2703 and accordingly they must be disregarded in determining the value of decedent’s fractional interests in the art use of undiscounted pro_rata fair_market_value in val- uing decedent’s interests in the art in support of his valuation argument in which he con- cludes that no discount is warranted with respect to decedent’s interests in the art respondent states that the verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner elkins children’s opposition to any sale of the art is not material in the light of sec_20_2031-1 estate_tax regs in so arguing respondent focuses on that regulation’s admonition that an item of property includible in the decedent’s gross_estate which is generally obtained by the public in the retail market must be valued at the price at which the item or a comparable item would be sold at retail respondent finds additional support for his view in the testi- mony of ms hanus-mcmanus who concludes that as of the valuation_date the sale of an undivided fractional interest in a work_of_art was not an established practice in the art market and no service venue or marketplace exists today for an owner of an undivided fractional interest in a work_of_art to sell his her share in that work respondent also cites mr nash’s testimony that he could not recall ever advising a client to sell a fractional interest in art at a discount and that he himself had never done so respondent states however that j ust because there is no direct market for fractional interests in artwork does not mean that fractional interests in artwork are not bought and sold every day respondent concludes that the lack of evidence of discounted sales of fractional interests in art supports his position that fractional interests in artwork are only sold as part of a sale where the entire_interest in the artwork is sold typically by coowners who know each other and who act in concert when purchasing and selling their respective fractional interests either by direct sale to a buyer who acquires ownership of the art or assuming coownership of several works after a partition in_kind or by sale in either event the sale results or if several works are involved the sales result in a fair_market_value price and each coowner receives a pro_rata share of the pro- ceeds thus no fractional interest discounts are warranted respondent does note that in the case of a particularly valuable item of personal_property a stranger speculator could perhaps be found to buy a fractional interest for a deeply discounted price he argues however that this type of a transaction simply does not occur and even if there have been a few of these unrecorded transactions they do not reflect the retail market in which we are required to value decedent’s fractional interests in the art pursuant to sec_20_2031-1 estate_tax regs verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports although his principal argument is that as a matter of law no discount is permissible in valuing undivided frac- tional interests in art respondent also argues that as a fac- tual matter petitioners’ proffered discounts are unsupported by the evidence ie by the testimony of their three experts he views mr nash’s discounts as having been based on unrealistic scenarios faulty methodology and a failure to properly account for the interests of the hypothetical seller by improperly positing the seller’s position in the context of a forced sale because he views mr nash’s proposed dis- counts as without any justifiable basis respondent concludes that they are essentially guesses he argues that by referring to general court statistics not specific to the timespan for partition actions relating to art and by basing his opinions on a worst case scenario mr miller overstated both the time for and costs of a parti- tion action with respect to the art respondent further argues that mr miller because he was instructed to consider partition-related costs in terms of a separate partition action for each work_of_art improperly failed to consider the likeli- hood of and the costs associated with a single action for partitioning the entire collection in_kind on a more funda- mental level respondent rejects the notion of any discount from fair_market_value based upon anticipated partition costs arguing that such costs are selling_expenses which if shown to exist may constitute deductible administration_expenses under sec_2053 he criticizes mr mitchell’s valuations principally on the ground that mr mitchell considered the hypothetical buyer of decedent’s interests in the art to be a speculator uninter- ested in obtaining the psychic benefits of owning art thereby eliminating approximately percent of the value of the artwork that a normal purchaser would pay for the artwork finally respondent argues that a determination that a dis- count is appropriate in valuing decedent’s fractional interests in the art would be inconsistent with the commissioner’s longstanding position that fractional interests in art are not discounted for purposes of valuing charitable_contributions thereof under sec_170 see for example revrul_58_455 1958_2_cb_100 and revrul_57_293 1957_2_cb_153 both of which involve the transfer of either a fractional verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner interest or a remainder_interest in a work_of_art to a sec_170 organization and both of which determine the value_of_the_gift without requiring any discount b petitioner sec_1 application of sec_2703 petitioners argue that sec_2703 does not apply to the cotenants’ agreement because paragraph thereof restricts only the sale of any of the works_of_art covered by that agreement cotenant art it does not restrict the sale of a cotenant’s or coowner’s fractional interest in the work and it is decedent’s fractional interests in the cotenant art not the art itself that must be valued for federal estate_tax purposes as respondent notes in his opening brief petitioners do not oppose the application of sec_2703 to the two works of grit art subject_to the art lease leased art ie they do not argue that the restriction on sale provision in section of the art lease gives rise to a discounted value for those two works petitioners’ failure to so argue is based presumably on the fact that that restriction unlike the restriction in paragraph of the cotenants’ agreement is a restriction on the sale of each party’s percentage interest in the two works ie it is a restriction on the right to sell property that must be valued for federal estate_tax purposes we interpret petitioners’ silence in this regard as an admission that pursuant to sec_2703 we must value decedent’s interests in the leased art without regard to the restriction on sale provision in section of the art lease propriety of petitioners’ discounts with respect to the art petitioners argue that they have fully supported the dis- counts they seek herein for decedent’s interests in the art as they have provided extensive evidence of facts that would be known to a hypothetical willing buyer and seller with reasonable knowledge of relevant facts as required by sec_20_2031-1 estate_tax regs petitioners reject respondent’s assertion that any discount would contravene the cited regulation they argue that mr mitchell’s valu- ation conclusions fully take into account the risks and verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports impairments to value inherent in the hypothetical buyer’s alternative options ie option hold the purchased frac- tional interest for enjoyment appreciation and eventual sale of the art option institute an immediate partition action against the elkins children and that he properly relied on the expert reports of mr nash and mr miller in doing so petitioners argue that caselaw and in particular caselaw arising in the court_of_appeals for the fifth circuit to which an appeal of this case normally would lie mandates the application of discounts when valuing fractional interests in personal_property including art petitioners also argue that in determining the appropriate valuation discount the cases take into consideration anticipated costs associated with a partition of the property presumably in defense of mr miller’s cost analysis based upon a separate partition action for each work_of_art peti- tioners state that the applicable regulations mandate that decedent’s fractional interest in each work be valued sepa- rately citing sec_20_2031-1 estate_tax regs value determined with reference to each unit_of_property and sec_20_2031-6 estate_tax regs stating the need to provide a separate valuation for each article of household and personal effects therefore petitioners conclude that decedent’s fractional interests in the art cannot be valued as a collection separate hypothetical buyers and sellers must be posited for each work they further state that because the art does not form a cohesive collection with a unifying theme there is no factual basis for assuming that a single buyer would be interested in pur- chasing all of the art v analysis a application of sec_2703 to the cotenant art introduction should we determine that the restriction on sales of coten- ant art in paragraph of the cotenants’ agreement con- stitutes a restriction on the right to sell or use property within the meaning of sec_2703 we must disregard that restriction in valuing decedent’s interests in that art verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner analysis as noted supra respondent argues that the foregoing restriction on sales of cotenant art constitutes a restriction that must be disregarded under sec_2703 on the ground that the only apparent reason for its inclusion in the cotenants’ agreement was to reduce the value of decedent’s retained fractional interests in the artwork as part of a plan to reduce estate_taxes which respondent characterizes as a purpose which sec_2703 was specifically intended to prevent the evidence with respect to intent is inconclusive the co- tenants’ agreement was entered into in date six years before decedent’s death in date and para- graph may have been intended only to keep the art in the family unless there was a work that no one wished to retain of greater significance however is the fact that sec_2703 does not refer to intent as a controlling or even relevant factor the only question is whether the property to be valued for estate or gift_tax purposes is subject_to a restriction on sale or use petitioners argue that because paragraph of the coten- ants’ agreement does not restrict the sale of decedent’s frac- tional interests in the cotenant art the property to be valued for estate_tax purposes sec_2703 is inapplicable in connection with that argument petitioners point to the definitional reference to the term property in the cotenants’ agreement which in pertinent part states that e ach co- tenant is the owner of an undivided_interest in each item of property described in exhibit a listing the works_of_art hereinafter all of such property or any part thereof shall be referred to as the ‘property’ petitioners argue that although property under the foregoing definition could refer to one several or all of the works in their entirety under no interpretation does it refer to a fractional interest in the works respondent disagrees he reads the foregoing language and in particular the reference to any part of the property as a reference to the cotenants’ undi- vided fractional interests in the cotenant art we think that both petitioners’ and respondent’s analyses miss the mark during trial we queried mr miller peti- tioners’ expert on partition about paragraph of the coten- verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports ants’ agreement we pointed out to him that for a sale of any of the jointly owned properties ie works_of_art to occur all of the cotenants would have to agree and that would be so independent of the language of paragraph of the cotenants’ agreement he agreed we added so that the statement that an item of property may only be sold with the unanimous consent of all of the cotenants is a rather unremarkable statement of the obvious he responded i do agree with respect to what the language of paragraph accomplished he testified if this language was not in the co-tenancy agreement any individual interest owner would have the right to commence a partition action that is in accord with his direct written testimony wherein he states that the right to partition is absolute although cotenants may expressly or impliedly agree not to partition and that he has assumed that provision is in essence an agreement by the co-owners not to partition with excep- tions not here relevant sec_2703 instructs that the value of any property shall be determined without regard to any restriction on the right to sell or use such prop- erty whether paragraph of the cotenants’ agreement is a restriction on decedent’s right to sell the cotenant art or is a restriction on his right to use the cotenant art is not impor- tant it is clear that pursuant to paragraph of the coten- ants’ agreement decedent in effect waived his right to institute a partition action and in so doing he relinquished an important use of his fractional interests in the cotenant art while as we shall explain it makes little or no dif- ference to our conclusion as to the value of the art we shall in determining the value of each of the items of cotenant art disregard any restriction on decedent’s right to partition conclusion we hold that sec_2703 is applicable to the restric- tion in paragraph of the cotenants’ agreement on sales of cotenant art verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner b whether and the extent to which the estate is entitled to discount decedent’s interests in the art introduction our determination that sec_2703 negates the restriction on sales of cotenant art in paragraph of the co- tenants’ agreement coupled with petitioners’ concession that sec_2703 negates the restriction on sales of the les- sor’s and lessee’s interests in the leased art contained in section of the art lease leaves the hypothetical willing seller and buyer in the same negotiating position with respect to decedent’s interests in all works_of_art that is because as a result of those sec_2703 determinations neither the cotenants’ agreement nor the art lease may be read as restricting the hypothetical seller’s right to sell decedent’s interests in the subject art but the hypothetical buyer’s ability to monetize those interests on an undiscounted basis remains subject either to the coowners’ ie the elkins chil- dren’s agreement to a sale of the underlying art and a pro_rata splitting of the proceeds of sale or to the need to institute a partition action in order to achieve that result in resolving the parties’ dispute over the proper valuation of decedent’s interests in the art we first address the ques- tion of whether any discount from pro_rata fair_market_value is permissible under sec_20_2031-1 estate_tax regs and if the answer to that question is yes we must then determine the proper amount if any of that discount whether any discount is permissible a analysis respondent’s argument that no discount is warranted in valuing decedent’s fractional interests in the art is premised the parties have not addressed whether the hypothetical seller would constitute a successor to decedent’s interests in the disclaimer art and the leased art pursuant to sec of the cotenants’ agreement and sec of the art lease nor have they addressed how the hypothetical seller’s sta- tus as such might affect the value of his or her interests in the art we do not consider that to be a significant valuation issue however because whether or not the hypothetical seller constitutes a successor to dece- dent’s interests under either agreement no sale of the underlying art can occur without either the consent of the elkins children which presumably would not be forthcoming or a successful partition action verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports essentially on his view that under sec_20_2031-1 estate_tax regs the fair_market_value of tangible_personal_property must be determined with reference to the market in which the property is most commonly sold to the public and in the case of art that market is the retail market whereby all fractional interest holders agree to sell or sell after a partition action the underlying art ie where the art is sold for its undiscounted fair_market_value after which each fractional interest holder receives his or her pro_rata share of the proceeds in support of his position respondent cites estate of scull v commissioner tcmemo_1994_211 and stone v united_states a f t r 2d ria n d cal supplemented by a f t r 2d ria n d cal aff ’d stone ex rel stone trust agreement v united_states a f t r 2d ria 9th cir in stone the district_court rejected the plaintiffs’ prof- fered fractional_interest_discount for the decedent’ sec_50 interest in paintings on the ground that a hypothetical seller would seek to sell each entire work_of_art with the co- owners’ consent or via partition and take his or her pro_rata share of the proceeds or sell the partial interest at a price equivalent thereto on that basis the district_court con- cluded that because an undivided_interest holder has the right to partition a hypothetical seller under no compulsion to sell would not accept any less for his or her undivided_interest than could be obtained by splitting proceeds in this manner stone a f t r 2d ria pincite6 the dis- trict court did however decide that some discount is appro- priate to allow for the uncertainties involved in waiting to sell the collection until after a hypothetical partition action is resolved id pincite8 citing estate of scull v commissioner t c memo in its supplemental opinion the district_court determined that the relatively low discount proposed by the government was appro- priate in the absence of proof by the plaintiffs that they were entitled to more than a discount to account for selling costs plus a dollar_figure discount to account for the hypothetical seller’s legal fees in connection with any partition action moreover the district_court was not persuaded that a hypo- thetical buyer would refuse to buy the decedent’s interest in verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner the collection unless the discount were greater than stone a f t r 2d ria pincite4 in estate of scull the decedent died owning a undi- vided interest in a pop and minimalist art collection that he and his wife had accumulated before their divorce in connection with divorce-related litigation in the new york state courts there was a court-ordered in-kind division of the collection to the decedent to mrs scull that did not go into effect before the decedent’s death thirty days after the decedent’s death mrs scull appealed that decision seeking a share of the collection just before his death the decedent had also appealed an earlier new york state appellate court decision sustaining imposition of constructive trusts on the collection for mrs scull’s benefit the estate argued that the value of the decedent’ sec_65 interest in the collection was less than of the entire collection we noted that a ny purchaser of the estate’s interest in the collection as of the date of the decedent’s death would consider mrs scull’s rights in the collection and the decedent’s pending appeal on the date of death we then stated as follows the however since the decedent’s appeal if successful would have increased his share that appeal does not provide any basis for a reduc- tion moreover since mrs scull’s appeal came later it probably should not be taken into account in any event given the trial court’s detailed explanation of its basis for its determination of the split we think that a purchaser would not require a reduction in excess of percent for any uncertainties involved in acquiring decedent’s 65-percent interest despite one or both appeals thus on the facts of that case we allowed a valuation discount from pro_rata fair_market_value we fail to see how either stone or estate of scull supports respondent’s position in both cases the court approved a dis- count from pro_rata fair_market_value for the decedent’s frac- tional interest in an art collection in order to account for var- ious uncertainties that would confront a hypothetical buyer of the art although the discount approved in each case was essentially nominal that was because of a lack of proof that any greater discount was warranted not because of any regulatory prohibition against discounts for art that is nor- mally sold at retail moreover the district_court in stone agreed with the plaintiffs that contrary to the government’s verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports assertions the costs of a court-ordered partition must be considered in determining the fair_market_value of the estate’s interest in the collection stone a f t r 2d ria pincite7 that position was based primarily on the district court’s view that it could not assume that the estate’s co-owner in the art collection the estate’s trustees actually owned the entire collection would agree either to a sale of the collection as a whole or to a division of the nine- teen paintings among the co-owners id pincite7 through the district court’s refusal to person- alize the circumstances surrounding a hypothetical sale was based upon the admonition of the court_of_appeals for the ninth circuit in 680_f2d_1248 9th cir that the willing seller must be a hypothetical seller rather than the estate or any of decedent’s beneficiaries and that defining fair_market_value in terms of that objective standard will serve to avoid the uncertainties that would otherwise be inherent if valuation methods attempted to account for the likelihood that estates legatees or heirs would sell their interests together with others who hold undivided interests in the property executors will not have to make delicate inquiries into the feelings attitudes and anticipated behavior of those holding undivided interests in the property in question accord 84_f3d_196 5th cir estate of bright v united_states f 2d pincite see also 601_f3d_763 8th cir aff ’g 130_tc_170 in this case not only as stated by the district_court in stone a f t r 2d ria pincite8 are we not entitled to assume that the elkins children would agree either to a sale of the art or to a division thereof among 680_f2d_1248 9th cir and 658_f2d_999 5th cir both constitute a rejection of the family attribution or unity of ownership principle which takes into account the close relationship among the decedent execu- tor or legatee on the one hand and the other coowners of real or personal_property on the other hand in valuing the decedent’s minority interest in the property the government’s argument rejected by the court of ap- peals for the ninth circuit in propstra was that in the absence of a show- ing that such parties if related were likely to sell their interests sepa- rately one can reasonably assume that those interests including the de- cedent’s interest will be sold as a unit propstra f 2d pincite2 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner the co-owners but unlike the circumstances in propstra and estate of bright we are presented with unchallenged facts demonstrating that the elkins children had strong senti- mental and emotional ties to each of the works_of_art so that they treated the art as part of the family those facts strongly suggest that a hypothetical buyer of decedent’s frac- tional interests in the art would be confronted by coowners who were resistant to any sale of the art in whole or in part to a new owner a resistance that the elkins children specifi- cally communicated to mr nash in this case it is not nec- essary for the executors to speculate or make delicate inquiries feelings attitudes and anticipated behavior of the other owners it is clear that they have a deep and abiding love for the art and therefore could be expected to be hostile to a joint sale of any one or all of the works to a new owner a hostility that they explicitly expressed to mr nash during their meeting with him pre- paratory to his inspection of the art that being so the hypo- thetical seller and buyer necessarily would be faced with uncertainties regarding the latter’s ability to monetize his or her investment in the art as in stone some discount is appropriate to allow for uncertainties stone a f t r 2d ria pincite8 into the we also reject respondent’s argument that consideration of the elkins children’s probable hostility to any sale of the art to a new owner violates the requirement to consider the hypothetical not the actual seller the elkins children as coowners of the art would not be the sellers of decedent’s interests therein and cannot be viewed as such their hos- tility would be to any sale to a new owner of one or more of the works in which they like the hypothetical seller owned a fractional interest that probable hostility constitutes one of the relevant facts and elements of value as of the valuation_date that shall be considered by the hypothetical seller and buyer in every case as mandated by sec_20_2031-1 estate_tax regs as noted supra respondent’s no-discount argument is pre- mised upon the requirement in sec_20_2031-1 estate_tax regs that the value of an item of property gen- erally obtained by the public in the retail market is the price at which the item or a comparable item would be sold at retail respondent describes the market for fractional verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports interests in art as well as for other types of personal prop- erty as one in which the holder of the fractional interest either purchases or inherits the interest under circumstances in which the holder and the other coowners who may be family members friends or in the case of art art dealers hold or simultaneously acquire their interests with a shared goal of selling or if the fractional interests are purchased of reselling the entire item of property at retail either directly or after a partition of the property respondent posits that under any of those scenarios the interest holders would each receive a pro_rata share of the property or of the proceeds from the sale thereof and no fractional discounts would be applied focusing specifically on the facts of this case respondent argues that it would be in the financial interests of both the elkins children and the hypothetical buyer to agree to sell the art and divide the proceeds pro_rata divide the art pro_rata or some combination of those two alternatives none of which would entail a frac- tional interest discount respondent cites holman v commissioner f 3d pincite and its affirmation of caselaw describing the hypothetical buyer and seller as rational economic actors lacking motivations that are per- sonal and reflective of the idiosyncracies of particular individuals although respondent’s approach to the valuation of per- sonal property would have merit in the absence of relevant facts that would render that approach unrealistic and therefore inapplicable here such facts exist in the form of the elkins children’s probable resistance to any sale or parti- tion of the art that would result in new ownership and although by opposing such a sale the elkins children might not be acting in their best economic interests they undoubtedly would view continued retention of the entire collection as acting to paraphrase mr mitchell in their best psychic interests ie they would be willing to forgo the financial gain from a sale of the art in order to keep the collection intact and continue to enjoy it it is of course possible that by holding on to the art subsequent ap- preciation of one or more works would allow the fractional interest holders to realize a greater economic benefit than would have resulted from an im- mediate sale of the art at its fair_market_value on the valuation_date verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner we do not interpret sec_20_2031-1 estate_tax regs as mandating reference to the retail market for entire works_of_art in determining the fair_market_value of decedent’s frac- tional interests in the art as both mr nash implicitly and ms hanus-mcmanus explicitly agree there is no market retail or otherwise in which undivided fractional interests in art are commonly sold to the public secondly the pros- pect of a fair_market_value sale of the art followed by a pro_rata division of the proceeds among the coowners is mani- festly uncertain in this case the fact that there exists a retail market for works_of_art with multiple owners does not necessarily mean that all fractional interests in art must be valued as if it is certain that the art will be sold in that market the regulation should not be read in a vacuum without reference to actual circumstances see eg estate of baird v commissioner tcmemo_2001_258 agreeing to an increased discount in valuing the decedent’s interest in jointly owned timberland because of the uncertainty of whether the family-member coowners would force a hypo- thetical willing buyer to institute a partition action with respect to the property estate of lauder v commissioner tcmemo_1994_527 approving a discount for lack of liquidity with respect to the decedent’s interest in a family- owned corporation on the basis of a finding that the coshare- holder family members intended to maintain the company as a privately held family-controlled company thereby ren- dering the sale of the decedent’s shares on a public market remote moreover respondent’s approach ignores the willingness of the courts in stone and estate of scull to permit discounts for fractional interests in art provided there is adequate proof of entitlement thereto respondent also ignores prece- dent in the court_of_appeals for the fifth circuit permitting valuation discounts for fractional interests in property e g 84_f3d_196 658_f2d_999 we also reject respondent’s argument that partition costs may be deductible as administration_expenses under sec_2053 but may not be cited as justification for a valu- ation discount to begin with respondent’s position is directly contrary to the caselaw permitting discounts in the light of uncertainties regarding the possibility of and or costs associated with partition actions e g estate of bonner verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports f 3d pincite estate of baird v commissioner tcmemo_2001_258 stone a f t r 2d pincite7 accord 416_f3d_442 5th cir citing estate of bonner f 3d pincite rev’g tcmemo_2002_299 secondly the antici- pated expense of a partition action is not an anticipated expense of the estate’s sale of property to be valued rather as petitioners note it is an expense that the hypothetical buyer might have to incur after purchasing that property as we have held such costs are costs that a potential buyer would have to take into account in determining the price he would be willing to pay this of course is consistent with the definition of fair_market_value see sec_20_2031-1 estate_tax regs estate of smith v commissioner tcmemo_1993_236 lastly the cases upon which respondent relies are inapposite the court in each of those cases rejected taxpayer claims that the fair_market_value of prop- erty was the net amount received by the seller after payment of excise_taxes sales commissions or other expenses of sale and held the fair_market_value to be the gross amount_paid by the buyer to the seller see 57_tc_650 aff ’d 510_f2d_479 2d cir 14_tc_414 payne v united_states a f t r 2d m d fla the costs involved in each of those cases were the seller’s costs associated with the sale whereas here as we have noted the anticipated partition costs are anticipated costs of the buyer which are properly considered in deter- mining fair_market_value see estate of smith v commis- sioner tcmemo_1993_236 lastly we reject respondent’s argument that the commis- sioner’s rulings policy reflected in both revenue rulings and private letter rulings whereby undiscounted pro_rata fair_market_value deductions are allowed for charitable contribu- tions of fractional interests in art controls the valuation of decedent’s fractional interests in the art respondent cites two revenue rulings in which the tax- payer donated to a sec_170 organization either all or a portion of the taxpayer’s remainder_interest in the art with the taxpayer retaining sole right of possession for life or an undivided fractional interest in the art resulting in shared possession those rulings state that the donor is entitled to verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner a deduction for either the present_value of the remainder_interest or for the undiscounted pro_rata fair_market_value of the undivided fractional interest transferred see revrul_58_455 supra revrul_57_293 supra respondent argues that any discount in valuing fractional interests in art for estate_tax purposes would conflict impermissibly with the position taken in the rulings we are not bound by revenue rulings and the weight if any that we afford them depends upon their persuasiveness and the consistency of the commissioner’s position over time 133_tc_202 aff ’d 679_f3d_1109 9th cir in the earlier ruling the commissioner does not provide a rationale for his failure to discount other than to present_value the value of the charitable_contributions of the remainder or fractional interests in the art and the later ruling cites only the prior ruling as authority in neither ruling is there any indication of an impediment to a joint fair_market_value sale of the art or if such an impediment does exist that the commissioner took it into account moreover in the light of precedent in both this court and the court_of_appeals for the fifth circuit allowing discounts in valuing a fractional interest in property for federal estate_tax purposes where there are potential impediments to a fair_market_value sale of the interest eg the possible need for a partition action the rulings do not persuade us to deny any discount for decedent’s fractional interests in the art petitioners distinguish the commissioner’s ruling position on the ground that it deals with income rather than estate_taxes a position that finds support in stone v united_states a f t r 2d ria n n d cal supplemented by a f t r 2d ria n d cal aff ’d stone ex rel stone trust agreement v united_states a f t r 2d ria 9th cir and on the further ground that it should be interpreted as applying only to the com- mon situation in which the donor makes a series of fractional donations and ultimately donates the entire work_of_art in full neither effort to dis- tinguish the commissioner’s rulings from the facts of this case is persua- sive there is no basis for concluding that the term value has a meaning for income_tax purposes different from the one it has for estate_tax pur- poses ie fair_market_value is fair_market_value see sec_1_170a-1 income_tax regs which provides a definition of fair_market_value iden- tical to that provided by sec_20_2031-1 estate_tax regs and we fail continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports respondent also cites two cases decided by this court in which we permitted undiscounted fair_market_value deduc- tions for charitable_contributions of in one case undivided fractional interests in an art collection and in the other case a collection of antique stereoscopic equipment and related material see 90_tc_733 mast v commissioner tcmemo_1989_119 in both cases the sole valuation issue was the undiscounted fair_market_value of the collection there being no dispute over the pos- sible application of a pro_rata deduction for the donated frac- tional interest the parties did not raise the issue of a frac- tional interest discount and we did not consider it there- fore we do not view those cases as precedent for denying a valuation discount in this case b conclusion there is no bar as a matter of law to an appropriate dis- count from pro_rata fair_market_value in valuing for estate_tax purposes decedent’s undivided fractional interests in the art the extent to which petitioners are entitled to discount the pro_rata fair_market_value of decedent’s interests in the art a introduction only petitioners’ valuation experts mr nash and mr mitchell both of whom based their reports in part on mr miller’s expert testimony analyze the extent to which a dis- count from pro_rata fair_market_value for decedent’s undi- vided fractional interests in the art is warranted ms hanus- mcmanus essentially opines that there is no market for an undivided_interest in art other than in connection with an agreement or understanding among the coowners that they to see the basis for petitioners’ assumption that respondent’s allowance of an undiscounted fair_market_value deduction for the contribution of an un- divided fractional interest in art in revrul_57_293 1957_2_cb_153 ex is best read to apply to a situation in which the contribu- tion was one in a series of contributions ultimately providing the donee with complete ownership and possession of the art thus although we de- cline to apply the rulings to the facts of this case we do so on grounds other than those proffered by petitioners verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner will agree to a joint sale of the art at some future time respondent offers her testimony solely in support of his argument that no discount is warranted in valuing an undi- vided fractional interest in art as noted supra mr cahill also does not address the subject of discounts opining only that the restrictions on sales of cotenant art are not com- parable to similar arrangements entered into by persons in arms length art market transactions respondent offers that report solely in support of his application of sec_2703 to the cotenant art b analysis having decided that petitioners may introduce facts dem- onstrating the estate’s entitlement to a discount from pro_rata fair_market_value for the art the issue before us is whether and to what extent we should sustain the discounts proffered by mr mitchell on the basis of the expert testi- mony of messrs nash and miller the overriding flaw in mr nash’s and derivatively mr mitchell’s analyses is their failure to consider not only the elkins children’s opposition to selling any of the art but also their ownership position vis-a-vis that of the hypothetical willing buyer and the impact that the or ownership split would have on the negotiations between seller and buyer both experts should have considered the fact that the elkins children cumulatively were entitled to possession of works of cotenant art for a little over three months each year and to possession of the three works of grit art for six months of each year the relatively brief mr nash is in apparent agreement with that conclusion but he none- theless opines that a collector or speculator might offer to purchase dece- dent’s interests in the art at an appropriate discount ie at a price that was deeply discounted from the actual market_value to justify the risks in- volved the elkins children were before and have been since decedent’s death content to leave all but the smaller works_of_art which they have rotated among themselves in place in the houston area primarily in mr and mrs elkins’ family home where each has ready access to all of the art thus despite their separate individual rights of exclusive possession we assume for purposes of this analysis that possession by any one child may be treated as possession by all three therefore we consider their rights of possession as a cumulative or combined right of possession ie continued verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports period of annual possession and the expense and inconven- ience of annually moving the art from the hypothetical buyer’s premises back to houston most likely would have caused the elkins children to reassess their professed desire to cling at all costs to the ownership status quo existing after decedent’s death thus the hypothetical buyer would be in an excellent position to persuade the elkins children who together had the financial wherewithal to do so to buy the buyer’s interest in any or all of the works thereby enabling them to continue to maintain absolute ownership and posses- sion of the art neither mr nash nor mr mitchell consid- ered that possibility ms sasser testified that in the light of a relatively short_period of possession of the art to which she and her siblings would be entitled vis-a-vis a hypothetical buyer and consid- ering that the buyer would most likely not reside in the houston area she would be willing to pay a fair price to purchase the hypothetical buyer’ sec_73 or interests in the art her testimony confirms what both the hypothetical willing buyer and seller would reasonably sus- pect during their negotiations that the elkins children’s strong desire to retain possession of the art in place would motivate them to purchase the hypothetical buyer’s interests most likely in each case for an amount equal or close to the undiscounted fair_market_value of the interest it defies logic to assume that a sec_27 or owners and possessors of the art the elkins children would spend millions of dollars to retain their status as such perhaps as defendants in mul- tiple partition actions that could drag on for many years when they would be able to acquire ownership and of each year for works and of each year for three works during her testimony ms sasser suggested that as a means of reduc- ing the number of moves to which the art would be subject under the co- tenants’ agreement she might opt to revise the agreement so that the art would be moved only once every three years ie she and her siblings could retain works for some months and works for months every three years but even if we assume that a hypothetical buyer would agree to such an arrangement the perennial back-and-forth movement of the art would remain an expensive and undesirable option for the elkins children verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner possession of the art which after all is what they really want petitioners argue that the fair price referred to by ms sasser would not exceed fair_market_value meaning the discounted values determined by messrs nash and mitchell we disagree ms sasser’s testimony confirms that the elkins children would be willing to purchase the hypothetical buyer’s interests in the art at much higher prices than a dis- interested buyer would be willing to pay for the same interests because of the children’s added motivation of keeping the art within the family as in petitioners’ words a memorial to their parents rather than as an investment that motivation is reflected in the following exchange q all right so most of the attachment to the art is as a memorial to your parents and it means more to you than money in this instance a yes it does ms sasser further testified that by a fair price she meant the price determined by an expert or somebody who knew something about it then during a subsequent col- loquy between ms sasser and the court ms sasser shed further light on what she considered to be a fair price the court now i want you to explain to me why you would be reluc- tant to sell the art to sell your piece the witness i guess honestly that i would be hoping that some day that i could buy or maybe we could buy me my brother and sister could buy the back in some way the court well would you be willing to pay a pro_rata portion percent of the fair_market_value of the whole piece of art of each of the ones that you liked to get back that percent interest that somebody else had as discussed infra the elkins children most likely would be willing to pay a hypothetical buyer substantially more than the anticipated attor- ney’s fees and related costs they would incur to oppose the buyer’s parti- tion action simply because the outcome of a purchase by them would be so much more satisfactory moreover because of their desire to preserve intact and continue to have uninterrupted access to the entire collection it is reasonable to assume that the elkins children would be as motivated to purchase the hypothetical buyer’s interests in mr nash’s category iii works as they would be to purchase the buyer’s interests in mr nash’s category i and category ii works indeed mr nash testified that he had met with the elkins children who are committed to retaining the art in the family until the last of them dies verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports the witness i would be willing to pay if somebody told me that it was a fair price to get that and i can’t say what is fair later in reference to a particular painting pool on sprayed blue paper by david hockney the following exchange took place the court the pool okay they say that the sales value of it is dollar_figure thousand would you then be willing to pay percent of that to get it back assuming that you were convinced that was a fair price the witness if somebody who knew the art market assured me that was a fair price then yes i would we infer from the foregoing exchange that the fair price ms sasser was willing to pay was decedent’s pro_rata share of an expert-verified undiscounted fair_market_value of the art as exemplified by her willingness to pay of the dollar_figure stipulated fair_market_value of the hockney painting were that still a fair price at the time she testi- fied ms sasser obviously was aware of the sharply dis- counted values posited by messrs nash and mitchell for decedent’s interests in the art and of the fact that those values were based upon the hypothetical buyer’s having to confront the elkins children’s unrelenting opposition to any attempt by the buyer to employ a partition action to mone- tize his or her investment in the art or to obtain full posses- sion of a pro_rata portion thereof circumstances that she knew were irrelevant to her and her siblings’ potential pur- chase of decedent’s interests which would give them ownership of the art had she had those sharply discounted values in mind when responding to the court’s questioning she would not have left open the possibility that of the dollar_figure undiscounted fair_market_value of the hockney painting might constitute a fair price for decedent’s interest therein moreover the hypothetical willing buyer and seller would suspect the elkins children’s willingness to pay pro_rata fair_market_value or something close to it and they would price decedent’s interests in the art accordingly therefore we reject petitioners’ conclusion that a hypo- thetical owner of decedent’s fractional interests in the art cognizant of the elkins children’s staying power ie their determination to outlast any third party who attempted to force a sale of a fractional interest by litigation would have verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner to sell the art to the elkins children at the sharply dis- counted values determined by messrs nash and mitchell because he or she could not expect to ‘out-negotiate’ the elkins children and because no one else would offer any more than those discounted values we fail to see the connection between the elkins children’s so-called staying power and the fair_market_value of decedent’s interests in the art in the context of the children’s purchase of those interests ms sasser testified that she would opt to preserve her minority interests in the art rather than mone- tize those interests but only on the assumption that she could not buy it back clearly then her preference and presumably that of her siblings was to repurchase decedent’s fractional interests in the art from the hypo- thetical buyers and we see no evidence that she or they would limit their offer to an amount not in excess of the dis- counted values posited by messrs nash and mitchell the actual bargaining position that a hypothetical buyer of decedent’s interests in the art would have vis-a-vis the interests of the elkins children constitutes one of the rel- evant facts that we must deem to be considered by a hypo- thetical buyer and seller pursuant to sec_20_2031-1 estate_tax regs see estate of winkler v commissioner tcmemo_1989_231 where in valuing a block of voting_stock in a closely_held_corporation we took into account the fact that the hypothetical buyer thereof would represent the swing vote between the two families that owned the other and of the voting_stock on that basis we held that a buyer unrelated to either family would be willing to pay a premium for a percent block of voting_stock that could be pivotal as between the two families and that a minority discount would be inappropriate here see also 79_tc_938 certainly the hypothetical sale should not be con- structed in a vacuum isolated from the actual facts that affect the value of the stock in the hands of the decedent 547_fsupp_201 d wyo hypothetical analysis can be a valuable tool however when real considerations exist those realities should not and cannot be ignored the logic of assuming that the elkins children would pay a hypothetical buyer of decedent’s interests in the art more verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports than a disinterested collector or speculator would have paid for those interests is also confirmed by cases recognizing that certain properties possess an enhanced assemblage value see eg 60_tc_80 dicta w e do not quarrel with the tax- payer’s assertion that aggregation increases the value of coal lands aff ’d without published opinion 500_f2d_1400 3d cir serdar v commissioner tcmemo_1986_504 in serdar the taxpayer gave two parcels of real_property to smith in exchange for a single parcel valued at more than what the commissioner considered to be the combined value of the taxpayer’s two properties the commissioner deter- mined that the difference constituted ordinary_income to the taxpayer attributable to a prepayment penalty owed by smith to the taxpayer related to a prior transaction in rejecting the commissioner’s argument we reasoned as fol- lows we think that the commissioner’s appraisal failed to adequately take into account factors that made the properties peculiarly adaptable to smith’s use and that their fair_market_value equaled the value of the consideration received for them the factors that the appraisal failed to adequately take into account are the value to smith of the road and rail- road access that the properties provided and their assemblage value and with respect to the wadsworth property the value to smith of eliminating a tract of land that would have jutted north into his assem- blage in sum we believe that smith was convinced that it was essential to acquire the two properties to enable him to develop his property as he planned that he was therefore willing to pay a high price for those properties and that the taxpayer knew of smith’s plans and drove a hard bargain in this case the hypothetical willing buyer whether he be a collector or a speculator and seller of decedent’s fractional interests in the art would know of the elkins children’s strong desire to own the art in whole therefore the buyer and seller would recognize the former’s ability to drive a for a general discussion of cases involving assemblage and other spe- cial needs values see john a bogdanski federal tax valuation para c pincite through verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner hard bargain in negotiating a resale of that art to the chil- dren moreover the hypothetical buyer-collector might very well be content to possess the art for or of each year in his written report mr nash states it is not uncommon for two museums acting together to buy a work_of_art they each take turns in exhibiting the works in proportion to their interests this would not work in this circumstance because the other owners would be the elkins children and not another museum or institution consequently museums would not be interested in pur- chasing the interest mr nash offers no reason for his conclusion that a museum would not be as willing to share ownership with the elkins children as it would with another museum or institu- tion nor do we see one moreover we see no basis for con- cluding that only a museum jointly owning art with another museum would be content to retain its fractional interest and shared right of possession with another joint owner for an indefinite period the point of course is that a hypothetical buyer-collector in no rush to sell his or her acquired interests in the art would be in an even stronger bargaining position than a speculator or art dealer in negotiating a pur- chase price with the elkins children in short we find petitioners’ experts’ analyses and conclu- sions to be unreliable because they are based in large part on the false or at least highly dubious assumption that the elkins children would mount an unrelenting defense of the status quo ignoring the very high probability that instead we note that the commissioner made a similar argument in estate of bright f 2d pincite in that case the decedent owned of the common_stock of a closely_held_corporation her surviving husband mr bright also owned and an unrelated party mr schiff owned the commissioner argued that the decedent’ sec_271 interest offered by the ‘willing seller’ would provide the margin of control for either mr bright or mr schiff and that the ‘willing buyer’ might negotiate a resale to either the commissioner argued that those facts constituted relevant facts that might affect the value of the decedent’s minority interest which is to be valued the commissioner stressed that the ‘will- ing buyer-seller’ rule renders irrelevant only the real seller and buyer not the other stockholders id the court_of_appeals for the fifth circuit after noting that a few cases have acknowledged the relevance of such facts declined to consider the commissioner’s argument because he made it for the first time on appeal id pincite8 verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports the children would seek to purchase the hypothetical buyer’s interests in the art because we reject that assumption we find mr mitchell’s discounted values for the art to be unreal- istically low c conclusion petitioners argue that the elkins children would spend whatever was necessary to retain their minority or interests in the art it is much more likely however that given their undisputed financial resources to do so they would be willing to spend even more to acquire decedent’s fractional interests therein and thereby preserve for them- selves ownership and possession of the art the ques- tion is how much more we believe that a hypothetical willing buyer and seller of decedent’s interests in the art would agree upon a price at or fairly close to the pro_rata fair_market_value of those interests because the hypothetical seller and buyer could not be certain however regarding the elkins children’s inten- tions ie because they could not be certain that the elkins children would seek to purchase the hypothetical buyer’s interests in the art rather than be content with their existing fractional interests and because they could not be certain that if the elkins children did seek to repurchase decedent’s interests in the art they would agree to pay the full pro_rata fair_market_value for those interests we conclude that a nominal discount from full pro_rata fair_market_value is appropriate our analysis renders moot the dispute between the parties over whether it is proper to assume that the hypothetical buyer might be a col- lector purchasing multiple works_of_art who opts to institute a partition in_kind which if true would reduce the hypothetical buyer’s potential par- tition costs because the hypothetical willing buyer and seller would con- sider a resale of decedent’s interests in the art to the elkins children to be the most likely alternative in arriving at a price for those interests and because that price in our view would exceed even mr miller’s worst case estimate of total partition costs dollar_figure million plus it is unlikely that poten- tial partition costs would become a significant factor in the negotiations for the same reason the probability discussed by mr miller that under texas law the restriction on sales provision in para of the cotenants’ agreement will constitute an implied waiver of the right to partition is not a significant factor in valuing the cotenant art verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner we hold that in order to account for the foregoing uncertainties a hypothetical buyer and seller of all or a por- tion of decedent’s interests in the art would agree to a discount from pro_rata fair_market_value in arriving at a pur- chase price for those interests we believe that a dis- count would enable a hypothetical buyer to assure himself or herself of a reasonable profit on a resale of those interests to the elkins children vi conclusion petitioners are entitled to a discount from pro_rata fair_market_value with respect to decedent’s interests in the art a list of the works_of_art decedent’s pro_rata share of the stipulated fair_market_value of each work and the resulting fair_market_value of each work for federal estate_tax purposes after applying the discount permitted herein is attached to this opinion as appendix c decision will be entered under rule the grit art appendix a item artist title year description size pollock untitled number oil moore henry jackson enamel paper on masonite two-piece reclining figure no bronze picasso pablo baigneuse debout brush ink on paper total the disclaimer art item artist title year description size johns jasper figure oil encaustic newspaper on canvas stipulated fair_market_value dollar_figure big_number big_number big_number stipulated fair_market_value dollar_figure verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports item artist title year description size hans robert ellsworth twombly cy francis sam johns jasper soulages pierre hockney david three flags ink on plastic motherwell kelly moore henry green gold oil on canvas elegy to spanish republic albers joseph study for homage to a square in cezanne paul pot de geraniums ca water- magritte rene la lecon des tenebres acrylic on canvas untitled oil-based house paint wax crayon pencil on canvas pool on sprayed blue paper colored pressed paper pulp in sheets yellow panel oil on canvas standing figure internal form bronze w green patina high color on paper june oil on canvas gouache on paper white light oil on mason- ite image vas vas green patina height paper on canvas figure bronze w brown patina long frankenthaler fathom acrylic on canvas 79’ bravo claudio blue and brown package oil on canvas bravo claudio wrapped canvas oil on can- vas bravo claudio silver and gold oil on can- vas rickey george untitled open rectangles ca stainless steel parrot bronze w green pat- botero fernando ina high the hill oil on paper kline franz untitled m-418 oil on can- hofmann vas olitski jules carnegie hall ca acrylic on canvas adagio oil on canvas delta epsilon acrylic on can- the elements oil on can- family group bronze w woman in a garden oil on louis morris achenar acrylic on canvas moore henry working model for thin reclining hofmann louis morris ernst max moore henry de kooning william helen hans stipulated fair_market_value big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner item artist title year description size hans helen helen nichols canyon road hollywood hockney david heizer michael di suvero mark north by northwest acrylic untitled oil and ink on tie oil pastel on paper robert held al hofmann dine jim bertoia harry untitled stainless steel wire frankenthaler canal street viii watercolor boulevard watercolor and ink on paper untitled ca cast stone 24’ 20’ untitled ca steel on mirror plate sculpture plate bertoia harry sunburst brass bronze suspended mobile frankenthaler untitled ca watercolor on paper bertoia harry untitled sounding sculpture bronze in green with two scarlet spots motherwell paper collage acrylic charcoal on paper on canvas paper gouache on paper wood on paper on canvas board pencil on tracing paper graves nancy four times four acrylic on canvas hofmann untitled gouache on paper frankenthaler thanksgiving day hand- painted ceramic tile frankenthaler thanksgiving day ca hand- painted ceramic tile japanese painted and silvered paper four-panel screen 3d quarter 19th century silvered paper with silk-framed border each panel acrylic on canvas on paper untitled bronze height hand painted bookcover acrylic on canvas frankenthaler hand painted book cover graves nancy omon series e wax crayon meadmore clement noland kenneth craig-martin michael hofmann han sec_46 hofmann han sec_47 nagare masayuki motherwell robert safety pin circa painted steel untitled n-677-2 gouache fluse m-1351 oil destination granite je t’aime avec noir ink hans helen helen n a helen stipulated fair_market_value big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports item artist title year description size juan hamilton love jim love jim fuller sue stella frank n a n a abstract form height monday morning what to do what to do welded steel looking for santa claus welded steel pastel stack string composition nylon saran thread with plexiglas wood mask 20th century height width polychrome-painted wood shield 20th century height width sepik river carved polychrome sepik river carved and stipulated fair_market_value big_number big_number big_number big_number appendix b title year option discount option discount concluded discount fair_market_value of interest total artist johns j pollock j moore h nash category i i i i i ii ii iii iii ii ii ii ii ii ii ii ii ii ii ii ii ii ii ii ii iii iii iii iii iii iii figure untitled number two-piece reclining figure no francis s motherwell green gold elegy to spanish republic r twombly c untitled hockney d pool on sprayed blue bravo c bravo c kelly e moore h cezanne p soulages p magritte r picasso p albers j paper blue and brown package wrapped canvas yellow panel standing figure internal form pot de geraniums ca june la lecon des tenebres baigneuse debout study for homage to a square in white light three flags johns j hofmann h adagio louis m ernst m moore h de kooning woman in a garden delta epsilon the elements family group w louis m moore h er h bravo c rickey g achenar working model for thin reclining figure silver and gold untitled open rectangles ca frankenthal- fathom botero f kline f hofmann h untitled m-418 olitski j parrot the hill carnegie hall ca dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner nash category artist title year option discount option discount concluded discount fair_market_value of interest iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii iii hockney d nichols canyon road hollywood boulevard heizer m untitled ca di suvero m untitled ca bertoia h frankenthal- untitled ca sunburst bertoia h untitled sounding sculp- motherwell in green with two scarlet ture spots north by northwest held a hofmann h untitled dine j bertoia h frankenthal- canal street viii tie untitled craig-martin safety pin ca hofmann h untitled n-677-2 fluse m-1351 hofmann h destination nagare m motherwell je t’aime avec noir graves n hofmann h untitled frankenthal- thanksgiving day four times four er h_r er h m r er h er h n a frankenthal thanksgiving day ca japanese painted and silvered paper four- panel screen 3d quarter 19th century frankenthal- hand painted book cover er h graves n meadmore c untitled hand painted noland k omon series e hamilton j love j love j stella f fuller s n a iii n a bookcover abstract form monday morning what to do what to do looking for santa claus pastel stack string composition sepik river carved polychrome wood mask 20th century sepik river carved and polychrome-painted wood shield 20th century dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number appendix c values of decedent’s interests in the works_of_art for federal estate_tax purposes item artist pollock jackson moore henry picasso pablo johns jasper francis sam title year decedent’s pro_rata share of stip- ulated fair mar- ket value1 fair_market_value of dece- dent’s interest after application of discount untitled number two-piece reclining figure no baigneuse debout figure green gold dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie united_states tax_court reports item artist title year decedent’s pro_rata share of stip- ulated fair mar- ket value1 fair_market_value of dece- dent’s interest after application of discount motherwell rob- elegy to spanish republic ert twombly cy hockney david kelly ellsworth moore henry cezanne paul soulages pierre magritte rene albers joseph johns jasper hofmann hans louis morris ernst max moore henry de kooning wil- liam louis morri sec_22 moore henry bertoia harry motherwell rob- frankenthaler helen bravo claudio bravo claudio bravo claudio rickey george botero fernando kline franz hofmann hans olitski jules hockney david heizer michael di suvero mark bertoia harry frankenthaler helen ert held al hofmann hans dine jim bertoia harry frankenthaler craig-martin mi- helen chael hofmann hans hofmann hans nagare masayuki ert graves nancy hofmann hans frankenthaler helen frankenthaler helen n a motherwell rob- untitled pool on sprayed blue paper yellow panel standing figure internal form pot de geraniums ca june la lecon des tenebres study for homage to a square in white light three flags adagio delta epsilon the elements family group woman in a garden achenar working model for thin reclining fig- ure fathom blue and brown package wrapped canvas silver and gold untitled open rectangles ca parrot the hill untitled m-418 carnegie hall ca nichols canyon road hollywood bou- levard untitled ca untitled ca sunburst untitled ca untitled sounding sculpture in green with two scarlet spots north by northwest untitled tie untitled canal street viii safety pin ca untitled n-677-2 fluse m-1351 destination je t’aime avec noir four times four untitled thanksgiving day thanksgiving day ca japanese painted and silvered paper four-panel screen 3d quar- ter 19th century frankenthaler hand painted book cover graves nancy meadmore clem- helen ent noland kenneth hamilton juan omon series e untitled hand painted bookcover abstract form big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie estate of elkins v commissioner item artist title year love jim love jim stella frank fuller sue n a n a monday morning what to do what to do looking for santa claus pastel stack string composition sepik river carved polychrome wood mask 20th century sepik river carved and polychrome- painted wood shield 20th century decedent’s pro_rata share of stip- ulated fair mar- ket value1 fair_market_value of dece- dent’s interest after application of discount decedent’s share of agreed fair_market_value with respect to item sec_1 through i sec_50 for all other items it i sec_73 f verdate nov jul jkt po frm fmt sfmt v files bound vol without crop marks b v elkins jamie
